Exhibit 10.2

 

SEPARATION AGREEMENT & RELEASE

 

This is an Agreement between The Home Depot, Inc. (the “Company”) and Robert P.
DeRodes (the “Executive”).

 

WHEREAS, Company and Executive intend the terms and conditions of this Agreement
to govern all issues related to Executive’s employment and termination from
Company and its subsidiaries and, except as otherwise expressly provided herein,
is intended to supersede and replace the provisions set forth in any of his
employment letters, including but not limited to the letter agreement dated
February 5, 2002; and

 

WHEREAS, Executive acknowledges that he has been given a reasonable period of
time, up to and including twenty-one (21) days, to consider the terms of this
Agreement; and

 

WHEREAS, Company advises Executive to consult with a lawyer before signing this
Agreement; and

 

WHEREAS, Executive acknowledges that the consideration provided him under this
Agreement is sufficient to support the releases provided by him under this
Agreement; and

 

WHEREAS, Executive represents that he has not filed any charges, claims or
lawsuits against Company involving any aspect of his employment which have not
been terminated as of the date of this Agreement; and

 

WHEREAS, Executive understands that Company regards the representations by him
as material and that Company is relying on these representations in entering
into this Agreement,

 

NOW, THEREFORE, Company and Executive agree as follows:

 

1.                                       Employment Status and Termination
Date.  Executive will continue his employment with Company through January 2,
2009.  Executive will maintain his current salary and benefits during this time.
Executive warrants that in performing his duties he shall use his best efforts
in a diligent manner and shall dedicate such time as necessary to perform them
on a timely basis. Executive’s last day of employment (“Termination Date”) shall
be January 2, 2009, or Company’s earlier termination of Executive’s employment,
at Company’s sole discretion. If Company determines that the Termination Date
will precede January 2, 2009, Executive shall receive payment at his current
salary rate for the period of time between the Termination Date and January 2,
2009, subject to applicable tax withholding. Payments are due on the first day
of each month following the Termination Date. Payment of all such monthly
payments shall be completed no later than January 31, 2009. Each such monthly
payment shall constitute a separate payment for purpose of Section 409A of the
Internal Revenue Code (the “Code”). Executive shall not accrue any vacation days
or credit subsequent to the Termination Date.

 

2.                                       Separation Payments.  Executive shall
receive twelve (12) monthly separation payments of $62,666.67 each, payable on
the first business day of each month following January 2, 2009. All payments are
subject to applicable tax withholding. Each monthly payment shall constitute a
separate payment for purposes of Code Section 409A. It is intended that the
exemption provided by Treas. Reg. §1.409A-1(b)(9)(iii)(A)(2) shall apply to that
portion of the monthly payments not in excess of two times the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17).

 

 

--------------------------------------------------------------------------------


 

 

3.                                       Bonuses.

 

(a)           Fiscal 2008 MIP. Executive will participate in the Management
Incentive Plan (“MIP”) for Fiscal 2008, and will receive a prorated payment of
91.67% of his MIP payout if pre-established performance goals are achieved, as
determined by Company in its sole discretion. Any bonus payment earned will be
payable at the same time other officers receive their bonuses for such year, but
in no event later than April 15, 2009, subject to applicable tax withholding.

 

(b)           Fiscal 2009 MIP.  Executive will not be eligible to participate in
the MIP for Fiscal Year 2009 or beyond. Notwithstanding the foregoing, Executive
will receive a guaranteed single sum payment of $752,000, less applicable tax
withholding, representing his target MIP bonus for Fiscal 2009, payable to
Executive at the same time other officers receive their Fiscal 2009 bonuses for
such year but in no event later than April 30, 2010.  This Section 3(b) is
carried forward from Executive’s February 5, 2002 employment letter with the
Company and it is intended to be an unmodified grandfathered contract benefit
under Rev. Rul. 2008-13.

 

(c)           LTIP.  Executive will not be eligible to participate in any Long
Term Incentive Program (“LTIP”) after the date of this Agreement and forfeits
all rights to payment under any outstanding LTIP cycle.

 

(d)           Other Bonuses.  Executive will not be eligible for bonus payments
of any kind, except as provided in this Section 3.

 

4.                                       Benefits.  Executive’s benefits
(including the Supplemental Executive Choice Program and executive life
insurance and leased car programs) shall end on the Termination Date, pursuant
to the terms of such plans and applicable law.  Executive shall receive a
monthly payment (subject to applicable tax withholding), due on the first day of
each month following the Termination Date, in an amount necessary to continue
his healthcare coverage through COBRA, less the employee share of the premium
for said coverage, through the earlier of: (a) twelve (12) months from the
Termination Date, or (b) Executive’s acceptance of other employment with
comparable healthcare eligibility. Company will authorize Executive’s
eligibility for retiree healthcare coverage through UnitedHealthcare (or current
insurance provider at such time) after expiration of his COBRA coverage and
before he attains age sixty (60), provided, however, that Executive’s coverage
under such plan is contingent upon the consent and agreement of UnitedHealthcare
(or current insurance provider at such time) to provide said coverage to
Executive. Executive shall not be entitled to any other benefits except as
expressly provided for in this Agreement.

 

5.                                       Stock Options/Restricted Stock.

 

(a)          All of Executive’s options to purchase Company’s common stock
(“Options”) that vest before the Termination Date will be cancelled and
forfeited unless exercised by April 2, 2010. Executive’s 40,461 outstanding,
unvested Options that are originally scheduled to vest after January 2, 2009 but
before January 3, 2010 (comprised of 12,500 Options granted on March 17, 2004
that were originally scheduled to vest on March 17, 2009; 15,000 Options granted
on March 23, 2005 that were originally scheduled on March 23, 2009; and 12,961
Options that were granted on March 21, 2007 that were originally scheduled to
vest on March 21, 2009) are hereby amended to vest on the Termination Date. 
These 40,461 Options may not be exercised until the following dates: 20,230
Options may be exercised as of the Termination Date; 5,231 Options may be
exercised as of March 21, 2009; and 15,000 Options may be exercised as of
March 23, 2009. Any portion of the 40,461 Options not exercised by April 2, 2010
will be cancelled and forfeited.  All 40,461 Options are subject to forfeiture
for

 

 

2

--------------------------------------------------------------------------------


 

 

any earlier breach as provided in Paragraph 10. All other unvested Options shall
be forfeited on the Termination Date.

 

(b)         The restrictions on Executive’s 176,896 outstanding shares of
restricted shares of Company’s common stock (“Restricted Shares”), originally
scheduled to lapse after January 2, 2009 (comprised of 10,000 Restricted Shares
granted on August 21, 2003 and originally scheduled to vest on August 21, 2009;
22,000 Restricted Shares granted on March 17, 2004 and originally scheduled to
vest on March 17, 2009; 22,000 Restricted Shares granted on March 23, 2005 and
originally scheduled to vest on March 23, 2010; 49,000 Restricted Shares granted
on March 20, 2006 and originally scheduled to vest on March 20, 2011; 12,500
Restricted Shares granted on March 20, 2006 and originally scheduled to vest on
March 20, 2009; 8,131 Restricted Shares granted on March 20, 2006 and originally
scheduled to vest on March 20, 2009; 28,265 Restricted Shares granted on
March 21, 2007 and originally scheduled to vest on March 21, 2012; and 25,000
Restricted Shares granted on March 20, 2006 and originally scheduled to vest on
September 5, 2010), are hereby amended to lapse instead on the Termination Date.
All other shares of Executive’s Restricted Shares shall be forfeited on the
Termination Date.  The 176,896 Restricted Shares may not be transferred until
the following dates: 88,448 Restricted Shares may be transferred as of the
Termination Date; and the remaining 88,448 Restricted Shares may be transferred
as of January 3, 2011. Executive and Company agree that Company shall not be
required to issue any share to Executive before the date the share may be
transferred, as set forth in this Paragraph 5(b), except to accommodate the
sales of shares for tax purposes as set forth in Paragraph 5(c), below. All
176,896 Restricted Shares are subject to forfeiture for any earlier breach as
provided in Paragraph 10.  If Company determines that the Termination Date will
precede January 2, 2009, the restrictions on Executive’s 27,500 outstanding
shares of restricted shares of Company’s common stock (“Restricted Shares”),
comprised of 12,500 Restricted Shares granted on August 18, 2005 and originally
scheduled to vest on August 18, 2008; and 15,000 Restricted Shares granted on
August 26, 2002 and originally scheduled to vest on August 26, 2008, are hereby
amended to lapse instead on the Termination Date.  The 27,500 Restricted Shares
may not be transferred until the following dates: 12,500 Restricted Shares may
be transferred as of August 18, 2008; and 15,000 Restricted Shares may be
transferred as of August 26, 2008.

 

(c)          Executive and Company acknowledge that the shares referenced in
Paragraph 5(b) shall constitute taxable income to Executive at the time of
vesting on the Termination Date; and that the vested stock options referenced in
Paragraph 5(a) shall be taxable to Executive when such options are exercised.
Accordingly, Executive acknowledges his obligations to pay all related
applicable federal, state and local income and employment taxes, and that
Company is required to withhold applicable taxes with respect to these shares
and vested options. Accordingly, Executive hereby authorizes Company to withhold
and surrender to Company a sufficient number of shares necessary to satisfy said
withholding obligations.

 

(d)         Executive shall not be eligible to receive any other equity-based
awards.

 

(e)          Executive is solely responsible for ensuring that his equity awards
are properly credited, exercised and handled as provided by the terms of the
awards as modified by this Agreement.  Executive acknowledges that he may not
rely on the Merrill Lynch website in determining the exercise or expiration
dates of his equity awards. Executive should direct any inquiries to the Atlanta
Branch of Merrill Lynch at 404-264-7274; however, Company is not responsible for
any incorrect information Executive might receive from Merrill Lynch.

 

 

3

--------------------------------------------------------------------------------


 

 

6.                                       Release of Claims. Executive and his
heirs, assigns, and agents release, waive and discharge Company, its past and
present parents, subsidiaries, affiliates and related entities, and their
respective past and present predecessors, successors, assigns, representatives,
directors, officers, employees, and agents from each and every claim, action or
right of any sort, known or unknown, arising on or before the Effective Date.

 

(a)          The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, sexual orientation, national
origin, disability, age, or citizenship status; any other claim based on any
local, state, or federal prohibition, including but not limited to claims under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, or the Americans With Disabilities Act; any
claim arising out of or related to any alleged express or implied employment
contract, any other alleged contract affecting terms and conditions of
employment, or an alleged covenant of good faith and fair dealing; or any claim
for severance pay, bonus, salary, sick leave, stocks, attorneys’ fees, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
employee or fringe benefit, workers’ compensation or disability.

 

(b)         Executive represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against Company he is releasing, and
that he understands that he is not presently releasing any future rights or
claims that might arise after the Effective Date.

 

(c)          Executive further agrees never to sue Company or its past and
present directors, officers, employees, parents, subsidiaries, affiliates,
related entities, and agents or cause Company or its past and present directors,
officers, employees, parents, subsidiaries, affiliates, related entities, and
agents to be sued regarding any matter within the scope of the above release. If
Executive violates this Paragraph 6, Company may recover all damages as allowed
by law, including all costs and expenses, including reasonable attorneys’ fees,
incurred in defending against the suit.

 

(d)         Nothing herein is intended to or shall in any manner release,
diminish or impair Executive’s rights under this Agreement, and rights, if any,
that Executive may have to: (i) indemnification or advancement of expenses under
Company’s certificate of incorporation or bylaws, or Delaware law, and
(ii) coverage under directors’ and officers’ liability insurance maintained by
Company or its affiliates.

 

7.                                       Additional Release of Claims. 
Notwithstanding any other provision of this Agreement, Executive shall not be
entitled to any payment or benefit pursuant to Paragraphs 3, 4 or 5 unless
Executive has delivered to Company a second release of claims, in the form shown
on Exhibit A, that is signed by Executive at least twenty-one (21) days after
the Termination Date and is not revoked by Executive, as permitted by the
express terms in Exhibit A.

 

8.                                       Confidential Information and Trade
Secrets.

 

(a)          Executive acknowledges that through his employment with Company he
has acquired and had access to Confidential Information of Company, its parents,
subsidiaries, affiliates or related entities.  Executive further acknowledges
that he has not published, disclosed or used any of this Confidential
Information except in accordance with his duties for Company.  Executive agrees
that, for a period of three years after the Effective Date, he will hold in
confidence all Confidential Information of Company, its parents, subsidiaries,
affiliates or related entities and will not disclose, publish or make use of
such Confidential Information, unless compelled by law and then only after
written notice to Company’s Executive Vice President, Human Resources. 

 

 

4

--------------------------------------------------------------------------------


 

 

Executive further agrees to return all documents, disks, or any other item or
source containing Confidential Information, or any other property of Company,
its parents, subsidiaries, affiliates or related entities, to Company on or
before the Effective Date.  If Executive has any question regarding what data or
information would be considered by Company to be Confidential Information,
Executive agrees to contact the Executive Vice President, Human Resources for
written clarification.  “Confidential Information” shall include any data or
information, other than trade secrets, that is valuable to Company, its parents,
subsidiaries, affiliates or related entities and not generally known to
competitors or outsiders, regardless of whether the confidential information is
in printed, written, or electronic form, retained in Executive’s memory, or has
been compiled or created by Executive.  This includes, but is not limited to:
information technology, computer systems, marketing, advertising, technical,
financial, personnel, staffing, payroll, merchandising, strategic planning,
product, vendor, supplier, customer or store planning data, construction, trade
secrets, or other information similar to the foregoing.

 

(b)         Executive also acknowledges that through his employment with Company
he has acquired and had access to Company’s Trade Secrets, its parents,
subsidiaries, affiliates or related entities.  Executive further acknowledges
that Company, its parents, subsidiaries, affiliates or related entities have
made reasonable efforts under the circumstances to maintain the secrecy of their
Trade Secrets.  Executive agrees to hold in confidence all Trade Secrets of
Company, its parents, subsidiaries, affiliates or related entities that came
into his knowledge during employment by Company and shall not disclose, publish,
or make use of at any time such Trade Secrets for so long as the information
remains a Trade Secret.  “Trade Secret” means information, without regard to
form, including, but not limited to, any technical or non-technical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plans, technology plans or strategy, company
software or programs, strategic plans, product plans, or list of actual or
potential customers or suppliers which is not commonly known by or available to
the public and which information: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

(c)          Executive further acknowledges that his breach of any of the
covenants in this Paragraph 8 would result in immediate and irreparable harm to
Company, its parents, subsidiaries, affiliates or related entities that cannot
be adequately or reasonably compensated at law.  Accordingly, Executive agrees
that Company shall be entitled, if any such breach shall occur or be threatened
or attempted, if it so elects, to seek from a court a temporary, preliminary,
and permanent injunction, without being required to post a bond, enjoining and
restraining such breach or threatened or attempted breach by Executive.

 

9.                                       Non-Competition and Non-Solicitation.

 

(a)          Executive acknowledges that during his employment he provided
services to Company, its parents, subsidiaries, affiliates, and related entities
in all locations that these entities conduct business.  These services
necessarily required Company to disclose the Confidential Information and Trade
Secrets of these entities to Executive.  Executive further acknowledges that his
position allowed him to develop a personal relationship with certain customers,
suppliers and vendors of Company, its parents, subsidiaries, affiliates, and
related entities, and to acquire knowledge of the affairs and requirements of
these customers, suppliers and vendors. The customers, suppliers and vendors
with whom Executive has had business dealings with on behalf of these entities
are located throughout the world.   As a result, Executive agrees that he will
not, before January 3, 2011, enter into or maintain an

 

 

5

--------------------------------------------------------------------------------


 

 

employment, contractual, or other relationship, either directly or indirectly,
to provide information technology or executive services in the same or similar
manner as he did for Company to any company or entity engaged in any way in a
business that competes directly or indirectly with Company, its parents,
subsidiaries, affiliates or related entities, in the United States, Mexico,
China, Canada, Puerto Rico, Virgin Islands, Guam, other country or territory
where Company does business before January 3, 2011, without the prior written
consent of Company’s Executive Vice President, Human Resources. Businesses that
compete with Company specifically include, but are not limited to, the following
entities and each of their subsidiaries, affiliates, assigns, or successors in
interest: Lowe’s Companies, Inc. (including, but not limited to, Eagle Hardware
and Garden); Sears Holding Corp. (including, but not limited to, Orchard Supply
and Hardware Company); Wal-Mart; RONA Inc.; B&Q; Ace Hardware; True Value
Company; Reno Depot; OBI; Kent; Home Hardware; Orient Home; Home First; Leroy
Merlin; La Maison; Home Mart; No. 9; and Menard, Inc.

 

(b)   For the period through January 3, 2011, to the extent Executive has an
employment, contractual, directorship, or affiliate (as defined by SEC Rules)
relationship with another company, Executive shall give advance written notice
to Company in the event Executive becomes aware that such other company intends
to enter into bid or other business negotiations with Company; provided that
this advance-notice obligation shall not apply to the extent it would be
inconsistent with Executive’s fiduciary duties to such other company or its
shareholders, in which case Executive shall give written notice to Company
within one (1) business day of submission of any such bid or entering into
business negotiations with Company. In addition, for the period through January
3, 2011, Executive shall not, whether through an employment, contractual,
directorship, affiliate, or other relationship: (i) participate in
communications, negotiations or bids between any other company and Company and
will refrain from any oversight or advisory services with respect thereto;  or
(ii) interfere with, solicit on behalf of such other company or attempt to
entice away from Company (or any affiliate or subsidiary of Company) (x) any
project, financing or customer that, to the knowledge of Executive or upon
notice to Executive from Company, Company (or any affiliate or subsidiary of
Company) has under contract (including unfulfilled purchase orders), or any
letter of supply or other supplier contract or arrangement that, to the
knowledge of Executive or upon notice to Executive from Company, has been
entered into by Company (or any affiliate or subsidiary of Company), and all
extensions, renewals and re-solicitations of such contracts or arrangements, (y)
any contract, agreement or arrangement that, to the knowledge of Executive or
upon notice to Executive from Company, Company (or any affiliate or subsidiary
of Company) is actively negotiating with any other party, or (z) any prospective
business opportunity that, to the knowledge of Executive or upon notice to
Executive from Company, Company (or any affiliate or subsidiary of Company) has
identified.

 

(c)          In the event Executive wishes to enter into any relationship or
employment before January 3, 2011 which would violate  the above non-compete
provision, Executive agrees to request written permission from Company’s
Executive Vice President, Human Resources before entering any such relationship
or employment. Company may approve or not approve of the relationship or
employment at its absolute discretion.

 

(d)         Executive agrees that before January 3, 2012, he will not directly
or indirectly, on behalf of himself or any other entity or person, solicit or
encourage any person who is an employee of Company, its parents, subsidiaries,
affiliates or related entities to terminate his or her relationship with
Company, its parents, subsidiaries, affiliates or related entities, or to refer
any such employee to anyone, without prior written approval from Company’s
Executive Vice President, Human Resources.

 

 

6

--------------------------------------------------------------------------------


 

 

(e)          Executive acknowledges that the covenants in this Paragraph 9: 
(i) are necessary for the protection of the legitimate business interests of
Company, its parents, subsidiaries, affiliates, and related entities; (ii) are
reasonable in terms of time, geographic scope, and activities restricted;
(iii) are designed to prevent unfair competition and not to stifle the inherent
skill and experience of Executive; (iv) will not interfere with Executive’s
ability to earn a livelihood; and (v) do not confer a benefit upon Company
disproportionate to the detriment to Executive.  Executive acknowledges that if
he were to breach any of the covenants in this Paragraph 9, such breach would
result in immediate and irreparable harm to Company that cannot be adequately or
reasonably compensated at law.  Accordingly, Executive agrees that Company shall
be entitled, if any such breach shall occur or be threatened or attempted, if it
so elects, to a seek from a court a temporary, preliminary, and permanent
injunction, without being required to post a bond, enjoining and restraining
such breach or threatened or attempted breach by Executive.

 

10.                                 Breach by Executive.  Company’s obligations
to Executive under this Agreement are contingent on Executive’s performance of
his obligations under this Agreement. Any breach by Executive of this Agreement
will result in the immediate cancellation of all Executive’s outstanding stock
options and restricted stock, as well as entitle Company to all its other
remedies allowed in law or equity, including but not limited to the return of
any payments that it made to Executive under this Agreement and the return to
Company of any proceeds Executive received from stock options exercised or
restricted stock sold after April 1, 2008, to the extent permitted under
federal, state and local law.

 

11.                                 Board Service.  Company will waive
application of its internal policy, and, subject to Executive’s compliance with
the requirements of Paragraph 9, it shall not be considered a breach of this
Agreement, if Executive serves on more than one external board of directors for
other companies (“Other Company”) before the Termination Date, provided that
such Other Company board service does not unreasonably interfere with
Executive’s duties and obligations to Company pursuant to this Agreement, as
determined by Company in its sole discretion, and Executive complies with the
following requirements:

 

(a)          At any time before the Termination Date and for a period of two (2)
years following the Termination Date, Executive shall not participate in any
board meetings, discussions, or other communications regarding Company.

 

(b)         Executive shall comply with all requirements as set forth in
Paragraph 9 above.  No language in this Paragraph 11 shall be read to limit the
rights of the Company or the obligations of the Executive to the Company as set
forth in Paragraph 9 above.

 

12.                                 Termination for “Cause” or Voluntary
Resignation.  Executive will not receive any of the payments or benefits
specified in this Agreement if he is terminated for “cause” or voluntarily
resigns from employment before January 2, 2009.  “Cause” for termination shall
mean: (a) harassment of or discrimination against associates, customers, or
vendors; (b) unethical conduct (including, but not limited to, accepting bribes,
disclosure of Confidential Information, etc.); (c) falsification of Company
records or documents; (d) violation of Company’s Conflict of Interest policy;
(e) theft; (f) violation of Company’s Mutual Attraction policy; (g) violation of
Company’s Substance Abuse policy; or (h) violation of Company’s Securities Law
Policy.  Executive will not be considered to have voluntarily resigned from
employment if, before January 2, 2009, Executive resigns because: (i) he is
assigned a role outside the Atlanta metropolitan area, or (ii) his base salary
is decreased; or (iii) he is assigned to a position other than Executive Vice
President, or to a position that does not report to either the Chief Executive
Officer or to a Chief Information Officer other than Executive (“Resignation
Events”), provided that Executive

 

 

7

--------------------------------------------------------------------------------


 

 

provides written notice to Company within 90 days of being notified of a
Resignation Event of his intent to resign, whereupon Company shall have 30 days
thereafter remedy the condition.

 

13.                                 Executive Availability.  Executive agrees to
make himself reasonably available to Company to respond to requests by Company
for information pertaining to or relating to Company and its affiliates,
subsidiaries, agents, officers, directors or employees which may be within the
knowledge of Executive. Executive agrees to cooperate fully with Company in
connection with any and all existing or future litigation, charges, or
investigations brought by or against Company or any of its past or present
affiliates, agents, officers, directors or employees, whether administrative,
civil or criminal in nature, in which and to the extent Company deems
Executive’s cooperation necessary.  In conjunction with Executive’s commitments
under this Paragraph 13, Company will reimburse Executive for reasonable
out-of-pocket expenses incurred as a result of such cooperation.  The amount of
expenses reimbursable by Company under this Section 13 in any one calendar year
shall not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense shall be made within sixty (60) days after
Executive’s written request for reimbursement accompanied with such evidence of
expenses incurred as Company may reasonably require, but in any event no later
than December 31 of the year after the year in which the expense was incurred. 
This Section 13 shall expire on Executive’s death and shall not be subject to
liquidation or exchange for another benefit.

 

14.                                 Non-Disparagement. Except as may be required
by law or subpoena, Executive agrees that he will not directly or indirectly
publish, communicate, make or cause to be made any statements or opinions that
disparage, criticize or that would be derogatory to or otherwise harm the
business or reputation of Company, its parents, subsidiaries, affiliates, or
related entities, and their respective past and present predecessors,
successors, assigns, representatives, directors, officers, employees, and agents
to anyone, including but not limited to the media, internet blogs, public
interest groups and publishing companies. Disparagement shall not include
disparaging, criticizing or derogatory statements made in Executive’s name as a
result of bona fide identify theft, provided that Executive cooperates with
Company and takes steps reasonably requested by Company to immediately correct
and address such statements and prevent their future occurrence.

 

15.                                 Insider Trading.  Executive acknowledges
that for a period of six (6) months after the Termination Date, he will remain
subject to the restrictions of Company’s Securities Laws Policy applicable to
Directors, Officers, and Designated Associates, which permits trading only
during designated window periods.  After expiration of said six-month period,
the Securities Law Policy will no longer apply to Executive. However, Executive
acknowledges that through his employment with Company he may have learned
material, non-public information regarding Company.  The federal securities laws
prohibit trading by persons while aware of material, non-public information. 
Executive should seek advice of his legal counsel before conducting any
transactions in Company’s stock if Executive thinks he may possess such
information.

 

16.                                 Future Employment. Executive hereby
understands and agrees that he will not be re-employed by Company in the future
and that Executive will never knowingly apply to Company, its subsidiaries,
affiliates, parents or divisions for any job or position in the future.

 

17.                                 Severability of Provisions. In the event
that any provision in this Agreement is determined to be legally invalid or
unenforceable by any court of competent jurisdiction, and cannot be modified to
be enforceable, the affected provision shall be stricken from the Agreement, and
the remaining terms of the Agreement and its enforceability shall remain
unaffected.

 

18.                                 Right to Revoke this Agreement. Executive
may revoke this Agreement in writing within seven (7) days of signing it by
sending written notice of revocation to Company’s Executive Vice President,

 

 

8

--------------------------------------------------------------------------------


 

 

Human Resources.  The Agreement will not take effect until the Effective Date.
If Executive revokes this Agreement, all of its provisions shall be void and
unenforceable.

 

19.                                 Effective Date. The “Effective Date” shall
be the day after the end of the revocation period described in Paragraph 18.

 

20.                                 Non-Assignment.  Executive represents and
warrants that as of the date of this Agreement he has not assigned or
transferred, or purported to assign or transfer, to any person, firm,
corporation, association or entity whatsoever any released claim.  Executive
hereby agrees to indemnify and hold Company harmless against, without any
limitation, any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs, court costs, expenses, including attorneys’ fees, causes of
action or judgments based on or arising out of any such assignment or transfer.

 

21.                                 Code Section 409A.  Company makes no
representation or warranty to Executive or other person regarding compliance
with, or exemption from, Section 409A of the Internal Revenue Code with respect
to any payment or benefit provided by this Agreement.  Executive agrees that he
shall bear sole and exclusive responsibility for any and all federal, state,
local or other tax consequences (including, without limitation, any and all tax
liability under Section 409A) of this Agreement, and fully indemnifies and holds
the Company harmless therefor.  Executive should consult with his own tax
advisor in connection with this Agreement and its tax consequences.

 

22.                                 Entire Agreement. This Agreement constitutes
the entire understanding between the parties. The parties have not relied on any
oral statements that are not included in this Agreement. Any modifications to
this Agreement must be in writing and signed by Company’s Executive Vice
President, Human Resources.

 

23.                                 Governing Law.  This Agreement shall be
construed, interpreted and applied in accordance with the law of the State of
Delaware, without giving effect to the choice of law provisions thereof. 
Executive and Company hereby irrevocably submit any dispute arising out of or
relating to this Agreement to the exclusive concurrent jurisdiction of the state
and federal courts located in Delaware.  Executive and Company also both
irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and both parties agree to accept service of legal
process from the courts of Delaware.

 

24.                                 Notices.  All notices and other
communications hereunder shall be in writing and may be given by any of the
following methods:  hand delivery, overnight courier, facsimile, email, or
certified U.S. mail, return receipt requested and postage prepaid, addressed as
follows:

 

 

If to the Executive:

 

Robert P. DeRodes

 

 

9

--------------------------------------------------------------------------------


 

 

 

If to the Company:

 

The Home Depot, Inc.

 

 

 

2455 Paces Ferry Road

 

 

 

Atlanta, Georgia 30339

 

 

 

Attn: Executive Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

 

With copy to:

 

 

 

Jack A. VanWoerkom

 

 

 

Executive Vice President-General Counsel

 

 

 

and Corporate Secretary

 

 

 

2455 Paces Ferry Road

 

 

 

Atlanta, Georgia 30339

 

 

or to such other address as either of the parties shall have furnished to the
other in writing in accordance herewith.  Notice and communications shall be
effective when dispatched by any of the above methods, as reflected by the
applicable post-mark or other indicator (fax delivery confirmation for facsimile
and “delivered receipt” for email), as to the date and time of dispatch.

 

                Executive understands and acknowledges the significance and
consequences of this Agreement, that the consideration provided herein is fair
and adequate, and represents that the terms of this Agreement are fully
understood and voluntarily accepted.

 

THE HOME DEPOT, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/ Timothy M. Crow

 

By:

/s/ Robert P. DeRodes

 

Timothy M. Crow

 

 

Robert P. DeRodes

 

EVP — Human Resources

 

 

EVP — Chief Information Officer

 

 

 

 

 

Date Signed: May 27, 2008

 

Date Signed: May 27, 2008

 

 

10

--------------------------------------------------------------------------------


 

 

Exhibit A

RELEASE OF CLAIMS

 

This Release of Claims is executed by Robert P. DeRodes (the “Executive”) in
consideration for certain promises by The Home Depot, Inc. (the “Company”)
contained in the                                     , 2008 Agreement and
Release between Executive and Company.

 

WHEREAS, Executive executed a Agreement & Release (“Agreement”) on
                                     releasing Company from each and every
claim, action or right of any sort, known or unknown, that Executive may have
against Company arising on or before the Effective Date of the Agreement; and,

 

WHEREAS, Company and Executive agree that Executive will execute this separate
Release of Claims for each and every claim, action or right of any sort, known
or unknown, that Executive may have against Company arising after the Effective
Date of the Agreement but before the Termination Date as defined in Paragraph 1
of the Agreement; and,

 

WHEREAS, the consideration for this Release of Claims is set forth in Paragraph
7 of the Agreement; and

 

WHEREAS, Executive acknowledges that he has been given a reasonable period of
time, up to and including twenty-one (21) days, to consider the terms of this
Release of Claims; and

 

WHEREAS, Company advises Executive to consult with a lawyer before signing this
Release of Claims; and

 

WHEREAS, this Release of Claims shall be signed by Executive at least twenty-one
(21) days after the Termination Date; and

 

WHEREAS, Executive acknowledges that the consideration provided for this Release
of Claims is sufficient to support the release of claims; and

 

WHEREAS, Executive represents that he has not filed any charges, claims or
lawsuits against Company involving any aspect of his employment which have not
been terminated as of the date of this Release of Claims.

 

NOW, THEREFORE, Executive agrees as follows:

 

1.             Release of Claims. Executive and his heirs, assigns, and agents
release, waive and discharge Company and its past and present directors,
officers, employees, parents, subsidiaries, affiliates, related entities, and
agents from each and every claim, action or right of any sort, known or unknown,
arising on or before the Termination Date.

 

 

11

--------------------------------------------------------------------------------


 

 

(a)          The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, sexual orientation, national
origin, disability, age, or citizenship status; any other claim based on any
local, state, or federal prohibition, including but not limited to claims under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or the Americans With Disabilities
Act; any claim arising out of or related to any alleged express or implied
employment contract, any other alleged contract affecting terms and conditions
of employment, or an alleged covenant of good faith and fair dealing; or any
claim for severance pay, bonus, salary, sick leave, stocks, attorneys’ fees,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other employee or fringe benefit, workers’ compensation or disability.

 

(b)         Executive represents that he understands the foregoing release, that
rights and claims under ADEA are among the rights and claims against Company
that he is releasing, and that he understands that he is not presently releasing
any future rights or claims that might arise after the Termination Date.

 

(c)          Executive further agrees never to sue Company or its past and
present directors, officers, employees, parents, subsidiaries, affiliates,
related entities, and agents or cause Company or its past and present directors,
officers, employees, parents, subsidiaries, affiliates, related entities, and
agents to be sued regarding any matter within the scope of the above release. If
Executive violates this Paragraph 1, Company may recover all damages as allowed
by law, including all costs and expenses, including reasonable attorneys’ fees,
incurred in defending against the suit.

 

(e)          Nothing herein is intended to or shall in any manner release,
diminish or impair Executive’s rights under the Agreement, and rights, if any,
that Executive may have to: (i) indemnification or advancement of expenses under
Company’s certificate of incorporation or bylaws, or Delaware law, and
(ii) coverage under directors’ and officers’ liability insurance maintained by
Company or its affiliates.

 

2.             Executive may revoke this Release of Claims in writing within
seven (7) days of signing it by sending written notice of revocation to
Company’s Executive Vice President, Human Resources.  This Release of Claims
will not take effect until eighth day after it is delivered to Company, and only
if the release is not revoked by Executive during the revocation period.

 

3.             Executive represents and warrants that, as of the date of this
Release of Claims, he has not assigned or transferred, or purported to assign or
transfer, to any person, firm, corporation, association or entity whatsoever any
released claim.  Executive hereby agrees to indemnify and hold Company harmless
against, without any limitation, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, court costs, expenses,
including attorneys’ fees, causes of action or judgments based on or arising out
of any such assignment or transfer.

 

 

By:

 

 

 

 

Robert P. DeRodes

 

Date Signed

 

 

12

--------------------------------------------------------------------------------